DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 10 and 19-27 are pending.
Claims 2, 8-9 and 11-18 are cancelled.


Response to Amendment
The amendment, filed 23 December 2021, is fully responsive.


Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 10 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1, the claim recites, “a processor … if a second biological information indicating that the user is in a state of sleep, in a stage just before sleep, or while meditating is not measured from the user within a predetermined time period from a first point of time when the first biological information is measured from the user” and “… if the second biological information is measured from the user within the predetermined time period”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of “a processor”. That is, other than reciting “a processor”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes another person, evaluates that the eyes of the person are closed, and makes a judgement, based on the closed eyes, the room being dark and the person being in bed, that the person is asleep. Based on the description provided in the specification and the features recited in the claim, the processor is a generic processor. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “a processor configured to operate equipment according to a first biological information measured from a user, the first biological information indicating an operation item of the equipment” and “wherein the processor is further configured to not operate equipment according to the first biological information”. When so evaluated, the limitations of “to operate equipment 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “a processor configured to operate equipment according to a first biological information measured from a user, the first biological information indicating an operation item of the equipment” and “wherein the processor is further configured to not operate equipment according to the first biological information” do not amount to significantly more as it is merely applying the “if” conditions of the biological information.  The claimed limitation of “a processor configured to operate equipment according to a first 
The recitations of claims 3-7, 10, 21 and 26-27 simply add more detail to or are cumulative to the abstract idea of claim 1.

Independent claims 19 and 20 recite similar limitations as corresponding claim 1, and are not patent eligible for the same reasons.
The recitations of claims 22 and 24, and 23 and 25 simply add more detail to or are cumulative to the abstract ideas of claims 19 and 20, respectively.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI (US 2016/0005290 A1), hereinafter ‘Takahashi’.

Regarding claim 1, Takahashi teaches:
An information processing device comprising: (Takahashi: Abstract “A biological information processing system includes a pulse wave information acquisition unit that acquires pulse wave information of a user; and a processing unit that instructs an alarm control unit to perform alarm cancellation when it is determined that the user has transitioned from a sleep state to an awakened state, on the basis of the pulse wave information.”) [The combination of the devices of the biological information processing system reads on “An information processing device”.]
a processor configured to operate equipment according to a first biological information measured from a user, the first biological information indicating an operation item of the equipment, if a second biological information indicating that the user is in a state of sleep, in a stage just before sleep, or while meditating is not measured from the user within a predetermined time period from a first point of time when the first biological information is measured from the user, (Takahashi: [0012] “An aspect of the invention relates to a biological information processing system including a pulse wave information acquisition unit that acquires pulse wave information of a user; and a processing unit that instructs an alarm control unit to perform alarm cancellation when it is determined that the user has transitioned from a sleep state to an awakened state, on the basis of the pulse wave information.”; [0014] “In the aspect of the invention, the processing unit may instruct the alarm control unit to perform alarm cancellation when it is determined that the user has transitioned from the sleep state to the awakened state and that the awakened state has been continued for a predetermined period of time, on the basis of the pulse wave information.”) [The processing unit reads on “a processor”. Instructing alarm cancellation reads on “an operation item of the equipment”, and the biological information, indicating that the user is awake, instructing the alarm cancellation reads on “a first biological information … indicating an operation item of the equipment”. The biological information, indicating that the user is asleep reads on “a second biological information”, and the time of transition from the sleep state to the awakened state reads on “a first point of time”. Determining that the user is has transitioned from the sleep state to the awakened state for the predetermined period of time reads on “if a second biological information indicating that the user is in a state of sleep … is not measured from the user within a predetermined time period”.]
wherein the processor is further configured to not operate equipment according to the first biological information, if the second biological information is measured from the user within the predetermined time period. (Takahashi: [0116] “Here, as the predetermined period of time, a period of time is set which is capable of discriminating between a case where an awakened state is temporary and transition to a sleep state is performed shortly after and a case where activity is continuously performed thereafter and transition to the immediate sleep state is not considered. In the above-described example, the former awakened state corresponds to an awakening in the night, and the latter awakened state corresponds to an awakening in the morning which is the hour set in advance or the hour close thereto. For example, the above-mentioned predetermined period of time should be set to be longer than at least a period of time until a user goes to a toilet from a bed and then returns. In addition, since a user cannot immediately go to sleep even though the user is lying on a bed, the predetermined period of time is required to be longer than a period of time until the user transitions from a rest state to a sleep state. As an example, the predetermined period of time may be preferably set to be a period of time equal to or longer than several tens of minutes. However, since there are differences among individual users in such a temporary period of time until transition from [Not instructing alarm cancellation reads on “to not operate equipment …”. If the biological information, indicating that the user is awake, is temporary, in other words, the biological information, indicating the user is asleep, is determined within the predetermind time period reads on “if the second biological information is measured from the user within the predetermined time period.”.]

Regarding claim 10, Takahashi teaches all the features of claim 1.
Takahashi further teaches:
wherein the first biological information is a first brain wave measured from the user at the first point of time, and the second biological information is a second brain wave measured from the user at at second, different point of time. (Takahashi: [0075] “In addition, a method using brain waves for the determination of a sleep state is well known. Specifically, a plurality (for example, several tens) of electrodes for detecting brain waves are mounted to a user's head, and a sleep state is determined using the fact that brain waves having different characteristics depending on the state (depth) of sleep are detected. In a case where brain waves are used, it is possible to determine a sleep state with a high level of accuracy.”) [The characteristics of the brain waves of the sleep state reads on “a second brain wave”, and the characteristics of the brainwaves of the awake state reads on “a first brain wave”.]

Regarding claim 19:


Regarding claim 20:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 21, Takahashi teaches all the features of claim 1.
Takahashi further teaches:
wherein at least one of the first biological information or the second biological information is measured with a wearable sensor worn by the user. (Takahashi: [0087] For example, the biological information processing system 100 according to the present embodiment may further include an alarm control unit that controls an alarm. Specifically, when the biological information processing system 100 is realized by a single wearable apparatus 200 (band-type apparatus worn on a wrist in an example of FIG. 5 to be described later), the biological information processing system 100 includes the pulse wave information acquisition unit 110, the processing unit 120, and an alarm control unit 130 as illustrated in FIG. 2A. Although not shown in FIG. 2A, the biological information processing system 100 (wearable apparatus 200) may include a pulse wave sensor and a notification unit.”)

Regarding claim 22, Takahashi teaches all the features of claim 19.
The claim recites similar limitations as corresponding claim 21 and is rejected using the same teachings and rationale.

Regarding claim 23, Takahashi teaches all the features of claim 20.
The claim recites similar limitations as corresponding claim 21 and is rejected using the same teachings and rationale.

Regarding claim 24, Takahashi teaches all the features of claim 19.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.

Regarding claim 25, Takahashi teaches all the features of claim 20.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.

Regarding claim 26, Takahashi teaches all the features of claim 1.
Takahashi further teaches:
wherein the second biological information measured from the user at a second point of time that is before the first point of time when the first biological information is measured from the user. (Takahashi: [0012] “An aspect of the invention relates to a biological information processing system including a pulse wave information acquisition unit that acquires pulse wave information of a user; and a processing unit that instructs an alarm control unit to perform alarm cancellation when it is determined that the user has transitioned from a sleep state to an awakened state, on the basis of the pulse wave information.”) [Having been in the sleep state, as indicated by the biological information processing system before the transition to the awakened state reads on “a second point of time that is before the first point of time …”.]

Regarding claim 27, Takahashi teaches all the features of claim 1.
Takahashi further teaches:
wherein the second biological information measured from the user at a second point of time that is after the first point of time when the first biological information is measured from the user. (Takahashi: [0116] “Here, as the predetermined period of time, a period of time is set which is capable of discriminating between a case where an awakened state is temporary and transition to a sleep state is performed shortly after and a case where activity is continuously performed thereafter and transition to the immediate sleep state is not considered. In the above-described example, the former awakened state corresponds to an awakening in the night, and the latter awakened state corresponds to an awakening in the morning which is the hour set in advance or the hour close thereto. For example, the above-mentioned predetermined period of time should be set to be longer than at least a period of time until a user goes to a toilet from a bed and then returns. In addition, since a user cannot immediately go to sleep even though the user is lying on a bed, the predetermined period of time is required to be longer than a period of time until the user transitions from a rest state to a sleep state. As an example, the predetermined period of time may be preferably set to be a period of time equal to or longer than several tens of minutes. However, since there are differences among individual users in such a temporary period of time until transition from an awakened state to a sleep state is performed, the above-mentioned predetermined period of time may be set using information regarding history of a sleep state of a target user, and the like.”) [The biological information, indicating the user is back asleep, is determined during the predetermined time period reads on “a second point of time that is after the first point of time …”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view in view of Chang (US 2008/0180235 A1), hereinafter ‘Chang’.
Regarding claim 3, Takahashi teaches all the features of claim 1.
Takahashi does not explicitly teach: wherein the second biological information is information indicating a body temperature less than or equal to a threshold.
Chang teaches:
wherein the specific biological information is information indicating a body temperature less than or equal to a threshold. (Chang: [0050] “The temperature regulator 320 then receives data from the temperature sensor 310 and/or the secondary drowsiness monitor 330 and determines 620 whether the received data is associated with one or more signs of vehicle driver drowsiness.  For example, the temperature regulator 320 determines 620 whether the vehicle driver's temperature equals a maximum vehicle driver temperature or whether the vehicle driver's temperature is within a threshold amount of the maximum vehicle driver temperature.”) [Determining the driver’s temperature is within a threshold amount reads on “information indicating a body temperature less than or equal to a threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takahashi and Chang before them, to modify determining of asleep or awakened state of a person to incorporate comparing of the temperature of the person to the threshold.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining the asleep or awakened state of the person by comparing the temperature of the person to a circadian temperatures associated with wakefulness (Chang: Abstract “In one embodiment, a temperature sensor records data describing a vehicle driver core temperature and communicates the data describing the vehicle driver core temperature to a temperature regulator.  The temperature regulator determines whether the vehicle driver core temperature is similar to one or more circadian temperatures associated with wakefulness.  If the vehicle driver core temperature is similar to a circadian temperature associated with sleep, the temperature regulator reduces the vehicle driver core temperature.  In an embodiment the temperature regulator cools a material physically contacting the venous plexuses or arteriovenous anastomoses to cool the portions of the vehicle driver's anatomy which most efficiently cool the vehicle driver.”).


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Torch (US 2011/0077548 A1), hereinafter ‘Torch’.

Regarding claim 4, Takahashi teaches all the features of claim 1.
Takahashi does not explicitly teach: wherein - 55 -the second biological information is information related to eyes of the user.
Torch teaches:
wherein - 55 -the second biological information is information related to eyes of the user. (Fung: [0004] “It has been suggested to use movement of the human eye to monitor involuntary conditions, such as a person's wakefulness or drowsiness.”; [0072] “In one useful application, the detection device 30 may be used to detect impending drowsiness or "micro-sleeps" (i.e., sleep intrusions into wakefulness lasting a few seconds) of a user, with the processing box 130 triggering a warning to alert the user, others in his or her presence, or monitoring equipment of the onset of drowsiness. The threshold of the timer circuitry 146 may be adjusted such that the CPU 140 detects relatively long periods of eye closure, as may occur when a person is falling asleep.”) [The periods of eye closure reads on “information related to eyes of the user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takahashi and Torch before them, to modify determining of the awake or sleepy state of a person to incorporate using the monitored information related to the eyes of the person.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for using the monitored eye related information to determine the level of attentiveness or sleepiness of the person (Torch: [0007] “The present invention is directed to apparatus, systems, and methods for monitoring movement of one or more eyes, eyelids, and/or pupils of a subject. Generally, sleepiness occurs, the eye blink may get longer and slower and/or the blink rate may vary, and/or the eyelids may begin to droop with small amplitude eye lid blinks, e.g., until the eyes begin to close for short term ‘microsleeps,’ i.e., sleep conditions that last for about 3-5 seconds or longer, or for prolonged sleep. Furthermore, the pupils may constrict more sluggishly, show unstable fluctuations in size, shrinking progressively in diameter, and/or demonstrate delayed responses to light flashes (i.e. delayed pupil response latency) as sleepiness and fatigue progresses. In addition, other ocular manifestations of drowsiness may occur, such as slow or delayed saccadic eye tracking responses, e.g., to a stimulus (i.e., delayed saccadic response latency), with either over- or under-shooting the target, and/or a loss of directed gaze with or without binocular vergence or divergence, eye drift, or esophoria.”).

Regarding claim 5, Takahashi and Torch teach all the features of claims 1 and 4.
Torch further teaches:
wherein the information related to the eyes of the user is information indicating that the eyes of the user are closed. (Torch: [0007] “The present invention is directed to apparatus, systems, and methods for monitoring movement of one or more eyes, eyelids, and/or pupils of a subject. Generally, humans blink at least about 5-30 times per minute, or about 7,000-43,000 times per day. Each involuntary-reflexive blink lasts about 200-300 milliseconds, generally averaging about 250 milliseconds, amounting to about 1,750-10,800 seconds per day of eye closure due to involuntary blinking. As tiredness or sleepiness occurs, the eye blink may get sleeps,’ i.e., sleep conditions that last for about 3-5 seconds or longer, or for prolonged sleep. Furthermore, the pupils may constrict more sluggishly, show unstable fluctuations in size, shrinking progressively in diameter, and/or demonstrate delayed responses to light flashes (i.e. delayed pupil response latency) as sleepiness and fatigue progresses. In addition, other ocular manifestations of drowsiness may occur, such as slow or delayed saccadic eye tracking responses, e.g., to a stimulus (i.e., delayed saccadic response latency), with either over- or under-shooting the target, and/or a loss of directed gaze with or without binocular vergence or divergence, eye drift, or esophoria.”)
The motivation to combine Takahashi and Torch, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 7, Takahashi and Torch all the features of claims 1 and 4.
Torch further teaches:
wherein the information related to the eyes of the user is information indicating that pupils of the eyes are contracted. (Torch: [0007] “The present invention is directed to apparatus, systems, and methods for monitoring movement of one or more eyes, eyelids, and/or pupils of a subject. Generally, humans blink at least about 5-30 times per minute, or about 7,000-43,000 times per day. Each involuntary-reflexive blink lasts about 200-300 milliseconds, generally averaging about 250 milliseconds, amounting to about 1,750-10,800 seconds per day of eye closure due to involuntary blinking. As tiredness or sleepiness occurs, the eye blink may get longer and slower and/or the blink rate may vary, and/or the eyelids may begin to droop with sleeps,’ i.e., sleep conditions that last for about 3-5 seconds or longer, or for prolonged sleep. Furthermore, the pupils may constrict more sluggishly, show unstable fluctuations in size, shrinking progressively in diameter, and/or demonstrate delayed responses to light flashes (i.e. delayed pupil response latency) as sleepiness and fatigue progresses. In addition, other ocular manifestations of drowsiness may occur, such as slow or delayed saccadic eye tracking responses, e.g., to a stimulus (i.e., delayed saccadic response latency), with either over- or under-shooting the target, and/or a loss of directed gaze with or without binocular vergence or divergence, eye drift, or esophoria.”) [The pupils shrinking in diameter reads on “pupils of the eyes are contracted”.]
The motivation to combine Takahashi and Torch, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Torch, further in view of GUSENBAUER et al. (US 2018/0022359 A1), hereinafter ‘Gusenbauer’.
Regarding claim 6, Takahashi and Torch teach all the features of claims 1 and 4.
Torch further teaches:
wherein the information related to the eyes of the user is information indicating a number of times the user blinks per a unit time … (Torch: [0054] “The flicker frequency may be adjusted to maximize the efficient measurement of the number of eye blinks per unit time (e.g. about ten to about twenty eye blinks per minute), the duration of each eye blink (e.g. about 

Takahashi and Torch do not explicitly teach:
Gusenbauer teaches:
wherein the information related to the eyes of the user is information indicating a number of times the user blinks per a unit time, being a number of blinks less than or equal to a threshold. (Gusenbauer: [0119] “For example, this can be used to detect an eye blinking rate at a higher frequency than a limit value and thereby infer that the driver of the vehicle is tired.”) [The eye blinking rate reads on “a number of times the user blinks per a unit time”, and not at a higher frequency than a limit value reads on “less than or equal to a threshold”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takahashi, Torch and Gusenbauer before them, to modify determining of the asleep or awakened state of the person using the eye blink rate to incorporate comparing of the eye blinking rate of the person to the limit value.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining the level of awakened state of the person using the eye blinks per unit time (Gusenbauer: [0045] “In a further advantageous embodiment of the invention a minimum characteristic value can be assigned to a function in the electronic multi-function device or to an application, which identifies a minimum level of attentiveness for a person using the function and the use of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MICHAEL W CHOI/            Examiner, Art Unit 2116